EXHIBIT 10.156

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

September 26, 2007

 

 

Due to the recent change in the payment method provided by Dollar Thrifty
Automotive Group, Inc. as it relates to the Board retainers and Committee
meeting fees, I am making the following elections effective immediately:

 

Election of Payment of Meeting Fees (Check one)

 

I am currently not deferring meeting fees and have meeting fees paid in cash and
paid by DTAG on a quarterly basis.

 

    X    

I elect to continue being paid in cash

 

           

I elect to be paid in DTAG Shares of Stock with such DTAG Shares of Stock being
issued to me on a yearly basis.

 

Election of Payment of Board, Committee and Committee Chair Retainers (Check
one)

 

I am currently not deferring retainer fees and have retainers fees paid to me in
DTAG

Shares of Stock with such DTAG Shares of Stock being issued to me on a yearly
basis.

 

           

I elect to continue being paid in DTAG Shares of Stock

 

    X    

I elect to be paid in cash with cash paid by DTAG on a quarterly basis.

 

 

/s/ Molly Shi Boren             

Molly Shi Boren

 

 

 